internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 5-plr-106490-00 date date re distributing controlled state n business a business b x y z a b we reply to your representative’s letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below distributing is a state n corporation engaged in business a and business b at two separate locations distributing has outstanding x shares of voting common_stock that are owned in equal parts by two brothers a and b plr-106490-00 controlled is a state n corporation formed to effectuate the proposed transaction controlled will have issued and outstanding y shares of voting common_stock all of which initially will be held by distributing financial information has been received which indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of each of business a and business b for each of the past five years because of management disagreements a and b have decided to divide distributing’s business a and business b assets and go their separate ways accordingly they propose the following transaction i distributing will transfer to controlled all of the assets of business b distributing will borrow approximately dollar_figurez from an unrelated party this cash will be transferred to controlled in order to equalize values between the two corporations controlled will use the funds to acquire operating_assets in exchange distributing will receive all of the y issued and outstanding shares of controlled voting common_stock controlled will not be assuming any liabilities or receiving assets subject_to liabilities from distributing ii thereafter distributing will distribute the y shares of controlled stock to b in exchange for all of his shares of distributing stock the taxpayer has made the following representations in connection with the proposed transaction a b c d the fair_market_value of the stock of controlled received by b described in step ii above will approximately equal the fair_market_value of the distributing stock surrendered by b in the exchange no part of the consideration to be distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue independently and with their separate employees the active_conduct of the businesses previously conducted solely by distributing plr-106490-00 e f g h i j k l m n the distribution of the stock of controlled is carried out for the following corporate business purposes allows each shareholder the opportunity to pursue the part of the business in which he has the greatest interest and allows each shareholder to adopt his own management philosophy in terms of business risk and hours devoted to the business the distribution of stock of controlled is to be carried out for the above mentioned business purposes and is motivated solely for those purposes there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business no investment_tax_credit determined under sec_46 of the internal_revenue_code has been or will be claimed with respect to the transfer of any property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution any payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length there has not been nor is it contemplated that there will be any transactions between distributing controlled or the shareholders of each no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by either distributing or controlled to make an s_corporation_election pursuant to sec_1362 plr-106490-00 o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distribution or controlled based solely on the information submitted and on the representatives set forth above we hold as follows the transfer by distributing to controlled of the assets and cash as described in step i above solely in exchange for all of the outstanding_stock of controlled followed by the distributing of the controlled stock by distributing to b in exchange for all of his distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets and cash to controlled in exchange for controlled stock sec_361 controlled will recognize no gain_or_loss on the receipt of the assets and cash in exchange for the controlled stock sec_1032 controlled’s basis in the assets received will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for the assets received from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock to b in exchange for his distributing stock sec_361 b will recognize no gain_or_loss and no amount will be included in his income upon the receipt of the controlled stock in exchange for all of his shares of distributing stock sec_355 a b’s basis in the controlled stock after the distribution will be the same as his basis in the distributing stock surrendered in exchange therefor sec_358 plr-106490-00 b’s holding_period in the controlled stock received will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset by b on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours assistant chief_counsel corporate by __ assistant to the chief branch __________
